Citation Nr: 1124007	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  04-33 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for residuals of a right knee injury with instability, postoperative. 

2. Entitlement to an initial rating in excess of 20 percent for degenerative joint disease (DJD) of the right knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from September 1978 to March 1984. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from rating decisions from the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.  

The Board notes that per Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for an increased rating contains an implicit claim for total disability based on individual unemployability (TDIU) when a veteran presents evidence of unemployability.  In this case, however, a claim for TDIU was separately adjudicated and denied in August 2008.  The Veteran did not appeal or requested reconsideration.  As such, TDIU is not before the Board at this time. 

In February 2009, the Veteran testified before the Board; however, the hearing tape was defective.  He was rescheduled for another hearing and, in May 2009, testified before the undersigned Veterans Law Judge, seated at the RO.  A written transcript of that hearing has been created and associated with the claims file.  As the first hearing was not properly recorded, the provisions of Arneson v. Shinseki, No. 09-953 (U.S. Vet. App. Apr. 20, 2011) are not for application.

In August 2009, the Board remanded the claim for additional development, which was substantially complied with.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  The claims are now ready for adjudication. 



FINDINGS OF FACT

1.  Right knee instability is manifested by subjective complaints of instability and objective findings of no more than moderate instability.  

2.  DJD of the right knee is manifested by subjective complaints of pain and objective findings of extension to 0 degrees, flexion limited at most to 90 degrees with additional functional loss due to pain and weakness.  There is no clinical evidence of ankylosis, dislocation, or effusion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for residuals of a right knee injury with instability, postoperative, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257 (2010).

2.  The criteria for an initial rating in excess of 20 percent for DJD of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DCs 5010, 5256, 5258, 5259, 5260, 5261, 5262, 5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010). 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Moreover, VA General Counsel, in a precedential opinion (VAOPGCPREC 23-97), held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  The General Counsel stated that when a knee disorder was already rated under DC 5257 (knee subluxation or instability), the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2010), however, are applicable only in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2010).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2010).

Right Knee Instability

The Veteran's right knee instability has been rated at 20 percent under DC 5257.  Under DC 5257 (other impairment of the knee), a 20 percent is granted with moderate instability and a 30 percent with severe.  

Review of VA outpatient treatment contain no evidence of objective findings of instability. VA and private outpatient treatment records note the Veteran's complains of knee pain and spasms but there were no findings of instability.  In fact, in March 2004 and April 2004, a private doctor specifically found no varus or valgus stress instability. 

In January 2007, the Veteran underwent right knee surgery.  Prior to the procedure, the knee was noted to have good medial and lateral stability with no posterior sag or posterior drawer sign.  Anterior drawer sign and pivot shift sign were negative.  No instability was found.  In June 2007, the Veteran's private orthopedic doctor reported that he had severe pain, limitation and painful range of motion and instability in his right knee. 

At a December 2009 VA examination, the Veteran reported near constant pain and spasms, described as the feeling that someone was sticking a pin into his knee.  He reported that the knee gave out but he had not fallen, as it felt unstable so he caught himself.  Upon physical examination there were no findings of instability during or after range of motion testing and there was no instability in the mediolateral or anteroposterior planes.  

In order to warrant a higher rating, "severe" instability must be shown.  Based upon stability testing of the right knee ligaments in January 2007 and December 2009 in which instability was not found, and the June 2007 private report which did find instability, the disability level of the right knee cannot be said to be more than moderate.  Accordingly, the evidence does not support a rating in excess of 20 percent for instability under DC 5257.

Degenerative Joint Disease

Under the provisions of DC 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations warrants a 20 percent rating.  The ratings are to be combined, not added, under DC 5003.  

The issue of an increased rating for DJD of the right knee is on appeal from the September 2000 rating decision which granted service connection and assigned a 20 percent rating.  The basis for the evaluation discussed limitation of motion of flexion and the applicable criteria under DC 5260 with consideration of functional impairment.  

Under DC 5260 (flexion), a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261 (extension), a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  

In a July 2000 VA examination, the Veteran complained of right knee pain, weakness, stiffness, swelling, inflammation, fatigue and lack of endurance.  Range of motion of the right knee was from 0 to 110 degrees with pain at 110 with additional limitation of range of motion due to pain and lack of endurance.  No fatigue, weakness or incoordination was noted upon physical examination.  The examiner noted that pain significantly limits functional ability during flare-ups or when used repeatedly. 

Private treatment notes found that in January 2002 there was full range of motion, in March 2002 the range of motion was 0 to 120 degrees, in April 2004 there was an increase in pain beyond 100 degrees flexion, and in November 2004 tenderness was worse when he flexed past 90 degrees. 

In a June 2007 letter, the Veteran's private orthopedic doctor reported that he had severe pain, as well as limitation and painful range of motion in his right knee, however no measurements were provided.  VA treatment notes reveal in March 2008 there was full range of motion, in April 2008 there was decreased range of motion, and in January 2009 there was reduced range of motion.  No measurements were provided.  

In a December 2009 VA examination, the Veteran complained of right knee pain and spasms.  Physical examination revealed no inflammation, swelling, redness or heat, but some vague tenderness around the knee.  Range of motion was -5 to 125 degrees.  After three repetitions there was no evidence of pain, weakness, instability or incoordination.  The examiner found there to be no additional loss of motion with repeated testings. 
      
For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each of the above examinations, the Veteran's right knee had full extension, or extension to 0 degrees.  Extension to 0 degrees warrants a noncompensable evaluation under DC 5261.  

The Veteran's right knee flexion was measured to be limited to 90 degrees at worst; however, there was found to be additional functional impairment as a result of pain on repetitive use.  The evidence presents a clear finding that the DJD marks no more than the functional equivalent of a 20 percent rating based on limitation of flexion.   

Other Relevant DCs

The potential application of DC 5259 (removal of semilunar cartilage, symptomatic) has been considered.  In January 2007, the Veteran underwent arthroscopy with partial medial meniscectomy and shaving/debridement of anterior cruciate ligament, which consists of removal of semilunar cartilage.  Post surgery, his knee was symptomatic, as he reported chronic pain.  However, right knee pain has already been considered and compensated for under DC 5260 for limitation of motion with functional impairment.  To award a separate rating based on the same symptom, pain, would result in pyramiding.  38 C.F.R. § 4.14.

The potential application of DC 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) has also been considered.  Genu recurvatum is hyperextension of the knee.  The December 2009 VA examination noted the Veteran's knee extension to be negative 5 degrees, which is hyperextension, but there was not objectively demonstrated weakness and insecurity associated with it.  As such, a rating under DC 5263 is not warranted.    

The potential for a separate and compensable rating for scars associated with the Veteran's knee surgeries have been considered; however, as there is no evidence of instable and painful scars, an additional examination is not needed.  The July 2000 VA examination noted scars to be non-tender, with no underlying tissue loss, keloid formations or limitation of function.  The December 2009 VA examination noted the scars to be healed, mobile, and nontender with no evidence of keloid formation. 

As there is no evidence of ankylosis; dislocated semilunar cartilage with locking, pain and effusion or impairment of tibia and fibula, DCs 5256, 5259, 5262 are not for application. 

Further, staged ratings have been considered but are not for application as there is no evidence to support higher ratings at any time during the appeal period.   Fenderson, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505 (2007). 

With respect to the Veteran's claims, the Board has also considered his statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's left shoulder disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeals are denied.

Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  

Specifically, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  His right knee limitation of extension directly corresponds to the schedular criteria for the 20 percent evaluation for limitation of knee extension (DC 5261), which also incorporates various orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca. 

The impairment caused by instability (DC 5257) that was noted in the medical records is specifically contemplated in the schedular rating criteria, and is the basis for a separate schedular rating that recognized functional impairment distinct from DJD.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's right knee disabilities, and no referral for an extraschedular rating is required. 

Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claim for DJD, this claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the claim for instability, the unfavorable rating decision that are the basis of this appeal was already decided and appealed prior to the enactment of the current § 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial decision, the RO did not err in not providing such notice.  Rather, a veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 2004.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This letter satisfies the duty to notify as to the instability issue.

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in November 2009.  Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.  

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA outpatient treatment records.  Further, the Veteran submitted private treatment records. 

Moreover, he was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in May 2009.  Next, specific VA medical examinations pertinent to the issues on appeal were obtained in July 2000 and December 2009.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for residuals of a right knee injury with instability, postoperative, is denied. 

An initial rating in excess of 20 percent for DJD of the right knee is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


